DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

Priority
	This application is a national stage entry of PCT/US16/67825 filed on December 20, 2016 which claims priority from U.S. Provisional Application No. 62/271,048, filed on December 22, 2015.

Response to Amendment
Applicant’s amendment filed April 2, 2021 amending claims 1, 9, 10, 15 and 20 and adding new claims 31-38 has been entered.  Claims 2-4, 6, 8, 14, 16-19 and 21-28 were previously canceled.  Claims 1, 5, 7, 9-13, 15, 20 and 29-38 are currently pending.  
Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 102(a)(1) over McGaraughty et al. is hereby withdrawn.  Applicant’s argument with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejection.  However, a new rejection under 35 USC 103 over McGaraughty et al. is detailed below.  McGaraughty et al. clearly teaches that anesthesia causes hypothermia and administration of a TRPV1 receptor antagonist increases core body temperature and thus the TRPV1 receptor antagonist is capable of preventing anesthesia-induced hypothermia. McGaraughty et al. teaches that in anesthetized animals, the mean rectal temperature just prior to A-889425 injection was 36.74± 0.10 °C (page 60).  McGaraughty et al. further teaches that in awake animals (no anesthesia) the baseline temperature in the 2 hours preceding A-889425 injection was 37.59± 0.08 °C (page 60).  Thus McGaraughty et al. specifically demonstrates that anesthesia induces a reduction in body temperature.  McGaraughty et al. specifically demonstrates that systemic delivery of the TRPV1 receptor antagonist, A-889425 to anesthetized animals significantly elevated rectal temperature (see page 60 and Figure 3).  Accordingly, it would have been obvious to a person of ordinary skill in to administer a TRPV1 antagonist in order to raise the body temperature and thus prevent anesthesia-induced reduction of body temperature.  
With respect to the rejection under 35 USC 103 over Uchytilova, upon further consideration, said rejection is hereby withdrawn.  However, a new rejection of claim 10 and all claims dependent upon claim 10 is detailed below.  Applicant’s argument with 
This action is non-FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13, 15, 20, 32, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahern et al. U.S. Publication No. 2011/0104301 A1.
Claims 10-13, 15, 20, 32, 36 and 38 of the instant application claim a method for treating postsurgical associated hyperalgesia in a subject in need thereof, comprising administering to the subject a TRPV1antagonist, wherein the composition is administered before or during an induction phase of anesthesia, and wherein the route of administration is selected from one or more of oral, intravenous, and intramuscular administration in a dosage necessary to achieve therapeutic effect systemically.
- and C-fiber neurons innervating the rabbit cornea, monkey skin, and canine airways [0002]. These excitatory effects of GAs on sensory nerves may explain, in part, why subanesthetic concentrations of these agents are hyperalgesic in rodents and in humans [0002]. Ahern teaches that the administration of GAs coincides with surgically induced tissue damage, and the combination of nociceptor activation/sensitization and tissue injury which has important implications for postsurgical pain and inflammation [0002]. 
Ahern et al. teaches methods of treating or preventing pain and/or inflammation in a subject comprising administering to the subject a transient receptor potential (TRP) ion channel inhibitor [0020]. Ahern et al. teaches that the subject is a surgical patient and the subject is under anesthesia and the pain and/or inflammation is associated with administration of an anesthetic to the subject [0020]. Ahern et al. teaches that the pain 
Ahern et al. teaches that suitable TRP inhibitors include, but are not limited to, wortmannin, camphor, phosphatidylinositol-4,5-bisphosphate (PIP2), high levels of menthol, AP18, cannabinoids such as WIN 55, 212-2, HC-030031, gadolinium, ruthenium red, capsazepine, AMG 517, SB366791, Iodo-resiniferatoxin, resiniferatoxin, LJO-328, and SC0030 [0025].  Ahern et al. further teaches that the inhibitors are used as pharmaceutical compositions comprising one or more of the inhibitors or agents provided herein may include carriers, thickeners, diluents, buffers, preservatives, surface active agents and the like in addition to the molecule of choice [0041]. The compositions can be administered in vivo in a pharmaceutically acceptable carrier [0041]. The compositions can be administered in a number of ways depending on whether local or systemic treatment is desired, and on the area to be treated [0042]. Thus, the disclosed compositions can be administered, for example, orally, parenterally (e.g., intravenously), by intramuscular injection, by intraperitoneal injection, transdermally, extracorporeally, or topically [0042]. 
Ahern et al. teaches that the subject can include, for example, domesticated animals, such as cats and dogs, livestock (e.g., cattle, horses, pigs, sheep, and goats), laboratory animals (e.g., mice, rabbits, rats, and guinea pigs) mammals, non-human mammals, primates, non-human primates, rodents, birds, reptiles, amphibians, fish, and any other animal [0047]. The subject can also be a human including an infant, child, teenager or adult [0047].

Therefore the cited claims of the instant application are anticipated since Ahern et al. specifically teaches a method for treating postsurgical associated hyperalgesia in a subject in need thereof, comprising administering to the subject a TRPV1 antagonist, wherein the composition is administered before or during an induction phase of anesthesia, and wherein the route of administration is selected from one or more of oral, intravenous, and intramuscular administration in a dosage necessary to achieve therapeutic effect systemically.  Claim 13 is anticipated since Ahern et al. specifically teaches the use of the TRPV1 antagonists capsazepine and AMG 517 (claim 10 and [0025]).  Claim 15 is anticipated since Ahern et al. teaches that the TRPV1 antagonist is 
Thus the cited claims of the instant application are anticipated by the teachings of Ahern et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 29-31, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67).
 of the instant application claim a method of preventing anesthesia-induced hypothermia in a mammalian subject in need thereof, comprising administering to the subject a composition comprising an agent capable of preventing anesthesia-induced hypothermia, wherein the agent is an ion channel TRPV1 inhibitor, and wherein the anesthesia-induced hypothermia is caused by administration of general anesthesia selected from at least one of an inhalation anesthetic or an intravenous anesthetic and the TRPV1 inhibitor is administered before or during an induction phase of anesthesia.
McGaraughty et al. teaches that TRPV1 receptor antagonists have been reported to affect thermoregulation by transiently raising core body temperature following systemic administration in both animals and humans (page 59).  Both central and peripheral TRPV1 receptors contribute to the modulation of thermoregulation (page 59).  Thus McGaraughty et al. teaches that it is well-known in the art that systemic administration of TRPV1 antagonists raise core body temperature.  McGaraughty et al. examines the effects of the TRPV1 receptor antagonist, A-889425 on rectal temperature in anesthetized rats (abstract).  
McGaraughty et al. discloses a pharmaceutical composition comprising A-889425 which is a selective and competitive TRPV1 receptor antagonist in rats and humans (4.4 page 65).  McGaraughty et al. teaches that a stable plane of anesthesia was maintained throughout the experiment by a continuous infusion of propofol at a rate of 8-12 mg/kg/h (i.v.) (page 64).  In anesthetized animals, the mean rectal temperature just prior to A-889425 injection was 36.74± 0.10 °C (page 60).  In awake animals (no anesthesia) the baseline temperature in the 2 hours preceding A-889425 injection was 
McGaraughty et al. specifically demonstrates that systemic delivery of the TRPV1 receptor antagonist, A-889425 to anesthetized animals significantly elevated rectal temperature (see page 60 and Figure 3).  
Since McGaraughty et al. specifically teaches that a stable plane of anesthesia was maintained throughout the experiment by a continuous infusion of propofol at a rate of 8-12 mg/kg/h (i.v.) (page 64), and the TRPV1 antagonist was administered 30 minutes after the start of propofol infusion (page 65), the TRPV1 inhibitor was administered after the induction of anesthesia.  Thus McGaraughty et al. specifically demonstrates the treatment of hypothermia induced by intravenous administration of the anesthetic propofol comprising the administration of a TRPV1 inhibitor administered after the induction of anesthesia. 
McGaraughty et al. does not teach administration of the TRPV1 antagonist before or during an induction phase of anesthesia to prevent the anesthesia-induced hypothermia.
However, McGaraughty et al. specifically demonstrates that anesthesia reduces core body temperature.  Moreover, McGaraughty et al. specifically teaches that TRPV1 antagonists are well-known in the art for raising core body temperature and specifically demonstrates that a TRPV1 antagonist can reverse anesthesia-induced hypothermia.  Accordingly, prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art to administer the TRPV1 antagonist prior to the start of anesthesia in order to raise the core body temperature in order to reverse the prima facie obvious to vary and/or optimize a treatment regimen such that improved results occur.  A person of ordinary skill in the art would have been motivated to prevent hypothermia caused by anesthesia by modifying the timing of the administration of the TRPV1 antagonist such that no changes in body temperature is observed.  A person of ordinary skill in the art would reasonably expect the TRPV1 inhibitor to prevent decreases in body temperature due to anesthesia administration by administration of the TRPV1 inhibitor prior to the administration of the anesthetic since it was specifically shown in McGaraughty et al. that the TRPV1 inhibitor can reverse hypothermia caused by anesthesia.  Thus administering the TRPV1 inhibitor before or during an induction phase of anesthesia to prevent anesthesia-induced hypothermia is rendered obvious in view of the cited prior art teachings.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67) as applied to claims 1, 5, 9, 29-31, 33, 35 and 37 above and further in view of Uchytilova et al. (November 17, 2014, Molecular Pain, 10:67 First Published January 1, 2014).
Claim 7 of the instant application claims the TRPV1 inhibitor is selected from a group which includes SB-366791.
McGaraughty et al. is as set forth above.
McGaraughty et al. does not teach administration of one of the claimed TRPV1 inhibitors selected from the group of compounds as recited in instant claim 7.

Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to substitute one known TRPV1 antagonist with another TRPV1 antagonist with a reasonable expectation of similar success in inhibiting the TRPV1 receptor and treating the desired disorder.  Thus one would have been motivated to substitute SB-366791 for A-889425 in the methods of McGaraughty et al. with a reasonable expectation of predictable results.  It is prima facie obvious to substitute one known compound for another having the same function to obtain predictable results.  Thus claim 7 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McGaraughty et al. (2009, Brain Research, 1268:58-67) as applied to claims 1, 5, 9, 29-31, 33, 35 and 37 above and further in view of Tamayo et al. (J. Med. Chem, 2008, 51, 2744-2757).
Claims 7 and 34 of the instant application claim the TRPV1 inhibitor is AMG-517
McGaraughty et al. is as set forth above.
McGaraughty et al. does not teach administration AMG-517.
Tamayo et al. teaches that the TRPV1 antagonist, AMG-517 has been advanced into clinical trials for the treatment of pain and in addition to analgesic properties, this 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to substitute one known TRPV1 antagonist with another TRPV1 antagonist with a reasonable expectation of similar success in inhibiting the TRPV1 receptor and treating the desired disorder.  Thus one would have been motivated to substitute AMG 517 for A-889425 in the methods of McGaraughty et al. with a reasonable expectation of predictable results.  It is prima facie obvious to substitute one known compound for another having the same function to obtain predictable results.  Since Tamayo et al. teaches that AMG-317 raises core body temperature, it would have been expected to prevent anesthesia-induced hypothermia by increasing core body temperature and thus preventing hypothermia.  Thus claims 7 and 34 of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion   
Claims 1, 5, 7, 9-13, 15, 20, and 29-38 are rejected.  Claims 2-4, 6, 8, 14, 16-19 and 21-28 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM